
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.43



SEPRACOR INC.

Form of Nonstatutory Stock Option Agreement
Granted Under 2000 Stock Incentive Plan


1.    Grant of Option.

        This agreement evidences the grant by Sepracor Inc., a Delaware
corporation (the "Company"), on the Grant Date indicated on the preceding
Certificate of Stock Option Grant (the "Certificate") to an employee,
consultant, or director of the Company (the "Participant"), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company's
2000 Stock Incentive Plan (the "Plan"), the number of shares (the "Shares") of
common stock, $.10 par value per share, of the Company ("Common
Stock"),indicated on the certificate at the price per Share indicated on the
Certificate. Unless earlier terminated, this option shall expire on the Grant
Expiration Date indicated on the Certificate ("Grant Expiration Date").

        It is intended that the option evidenced by this agreement shall not be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the "Code").
Except as otherwise indicated by the context, the term "Participant", as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.    Vesting Schedule.

        This option will become exercisable ("vest") pursuant to the Vesting
Schedule indicated on the Certificate ("Vesting Schedule").

        The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all shares for
which it is vested until the earlier of the Grant Expiration Date or the
termination of this option under Section 3 hereof or the Plan.

3.    Exercise of Option.

        (a)    Form of Exercise.    Each election to exercise this option shall
be in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

        (b)    Continuous Relationship with the Company Required.    Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an "Eligible Participant").

        (c)    Termination of Relationship with the Company.    If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Grant Expiration Date), provided that this option shall be exercisable only to
the extent that the Participant was entitled to exercise this option on the date
of such cessation. Notwithstanding the foregoing, if the Participant, prior to
the Grant Expiration Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise this option shall terminate immediately upon written notice to the
Participant from the Company describing such violation.

--------------------------------------------------------------------------------




        (d)    Exercise Period Upon Death or Disability.    If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Grant Expiration Date while he or she is an Eligible Participant
and the Company has not terminated such relationship for "cause" as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

        (e)    Discharge for Cause.    If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for "cause" (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge. "Cause" shall mean willful misconduct by the Participant
or willful failure by the Participant to perform his or her responsibilities to
the Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant shall be considered to have been discharged for "Cause" if the
Company determines, within 30 days after the Participant's resignation, that
discharge for cause was warranted.

4.    Withholding.

        No Shares will be issued pursuant to the exercise of this option unless
and until the Participant pays to the Company, or makes provision satisfactory
to the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.    Nontransferability of Option.

        This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.    Provisions of the Plan.

        This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

SEPRACOR INC.

PARTICIPANT'S ACCEPTANCE

        The Participant hereby accepts the foregoing option and agrees to the
terms and conditions thereof. The Participant hereby acknowledges receipt of a
copy of the Company's 2000 Stock Incentive Plan.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43



SEPRACOR INC. Form of Nonstatutory Stock Option Agreement Granted Under 2000
Stock Incentive Plan
